Citation Nr: 0304110	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  98-08 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for a chronic ear 
infection.

Entitlement to service connection for residuals of a snake 
bite of the left hand.

Entitlement to service connection for a recurrent skin 
disorder, to include as due to exposure to Agent Orange.

(The issue of entitlement to service connection for a 
pulmonary disorder, to include as due to exposure to Agent 
Orange, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to February 
1968.  The matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from a March 1997 rating 
decision of the Reno, Nevada, Department of Veterans Affairs 
(VA) Regional Office (RO).  During the course of the claim, 
the veteran relocated and the claim is now being handled by 
the RO in St. Louis, Missouri.  The Board remanded this 
matter to the RO in December 2000 for additional development.  

The Board is undertaking additional development of the issue 
of entitlement to service connection for a pulmonary 
disorder, to include as due to exposure to Agent Orange, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When 
the development is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903.)  After giving the appropriate notice and reviewing 
the veteran's and his representative's response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether bilateral 
hearing loss was incurred in service.  

2.  There is no current chronic ear infection that is 
causally related to any incident of the veteran's active 
service.

3.  There are no current residuals of a snake bite that are 
causally related to any incident of the veteran's active 
service.

4.  There is no current recurrent skin disorder that is 
causally related to any incident of the veteran's active 
service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is 
warranted in this case because the evidence is in equipoise 
for and against the claim.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.385 (2002), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

2.  A chronic ear infection was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002), 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

3.  Residuals of a snake bite were not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303, (2002), 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).

4.  A recurrent skin disorder, to include as due to Agent 
Orange exposure, was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2002), 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2002).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

The Board finds that the duties and obligations under the 
VCAA have in fact been met with regard to the claims of 
service connection currently being addressed by the Board.  
The veteran has undergone VA examinations and the veteran's 
service medical records have been obtained.  The veteran has 
been informed of all pertinent laws and regulations through 
the statement of the case and the Board notes that the 
veteran has been provided notice and assistance as required 
in the VCAA in the November 2002 Supplemental Statement of 
the Case.  No further assistance in this regard appears to be 
warranted.  Consequently, the Board finds that additional 
development of these matters, including development for a 
medical opinion, is not necessary.  38 U.S.C.A. § 
5103A(d)(1)) (West 1991 & Supp. 2001).  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

II.  Service Connection for Bilateral Hearing Loss and 
Chronic Ear Infection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2002).  
Certain diseases, including sensorineural hearing loss, may 
be presumed incurred in service if shown to have manifested 
to a compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002). 
If a condition noted during service is not shown to have been 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2002).

The veteran contends, in essence, that he is entitled to 
service connection for hearing loss.  In support thereof, the 
veteran maintains that he experienced acoustic trauma in 
service.  He maintains that he was in close proximity to 
noise as a pile driver.  He explained that he spent long 
hours exposed to small fire arms and truck noise.  He has 
also reported that he was not exposed to significant noise 
trauma following service.  He indicated that he first noted 
hearing loss in service.  

Service medical records show the veteran was a diver.  He did 
have a service medical record showing some hearing loss by VA 
standards.  This record is dated in March 1967, and shows a 
pure tone threshold of 55 at 4000 Hertz in the left ear.  
Service medical records also show treatment for ear 
infection, otitis media and earache on several occasions from 
March through June 1967.  On his diving physical, he reported 
ear trouble and hearing loss.  

The veteran underwent a VA examination and audiological 
consultation for the ears in November 1998.  Diagnosis 
included moderate high frequency sensorineural hearing loss 
which could be related to noise exposure both from military 
and private life.  Examination of ear was normal with the 
only finding being opacification of the ear drums.  No 
additional diagnosis was made.  

The veteran has submitted excerpts from medical literature 
regarding the fact that opacification of the eardrums is 
consistent with acute otitis media.  That literature shows 
that decreased mobility of the tympanic membrane, along with 
either reddened, bulging or opaque appearance of the tympanic 
membrane or purulent material in the ear canal is 
characteristic of acute otitis media.  Recurrent otitis media 
was characterized as more than three attacks of acute otitis 
media in six months or more than four in 12 months.  This 
literature demonstrated that opacity of the tympanic membrane 
was one factor necessary in the diagnosis of acute otitis 
media.  The Board observes that the examiner who found 
opacity in the VA examination report in 1998 did not note any 
other signs consistent with otitis media and did not diagnose 
either acute or chronic otitis media.  

The veteran has reported that he has had hearing loss since 
service.  Service medical records show signs of hearing loss 
in that they show elevated threshold at 4000 Hertz on the 
left.  VA examination in 1998 shows hearing loss.  The 
examiner has indicated that the hearing loss could be related 
to noise exposure in service.  This is consistent with the 
veteran's assertion.  

Thus, the Board notes that post service medical records, 
namely the VA examination dated in 1998, reflect complaints 
of hearing loss dating back to the veteran's service, as well 
as findings that there may likely be a relationship between 
the problem and noise exposure in service.  There is a 
competent medical opinion diagnosing the condition and 
relating it to service.  The only medical opinion of record 
does generally support this claim.  That opinion is 
persuasive and entitled to considerable probative weight, as 
it was thorough and included a review of the entire record.  
It provides credible medical evidence of an etiological 
relationship between bilateral sensorineural hearing loss and 
service consistent with the veteran's contentions.  While the 
veteran is competent to describe the symptoms that he 
experienced, his statements are without significant probative 
value in regard to the issue at hand, as the veteran has not 
been shown to possess the medical training or expertise 
needed to render a competent opinion as to diagnosis or 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, in combination with 
the medical evidence establishing a relationship between 
bilateral hearing loss and service, despite the lack of 
treatment for many years after service, the evidence is in 
equipoise for and against the claim.  In such cases, the 
benefit of the doubt has to be been considered, as there is 
an approximate balance of positive and negative evidence 
regarding the merits of these issues.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.  Such doubt is resolved in 
favor of the veteran as to bilateral hearing loss.

However, as to the claim for a chronic ear infection, there 
is no current diagnosis of such a disability.  Though there 
was one finding that is consistent with such a diagnosis, the 
examiner in 1998 did not find sufficient evidence for a 
diagnosis of otitis media.  Thus, there is no current 
disability which could be related to the veteran's ear 
infections in service.  Those were not shown to be chronic in 
service, and no chronic disability has been shown since 
service.  No examiner has opined that a chronic ear infection 
exists that is related to service.  

There is no competent medical opinion diagnosing an ear 
infection and relating it to service.  The only medical 
examination evidence of record does not support this claim.  
As to the veteran's contentions that he incurred a chronic 
ear infection while diving in service in dirty water, while 
the veteran is competent to describe the symptoms that he 
experienced, his statements are without significant probative 
value in regard to the issue at hand, as he has not been 
shown to possess the medical training or expertise needed to 
render a competent opinion as to diagnosis or medical 
causation.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Thus, the Board concludes that there is 
no approximate balance of the evidence but rather that the 
preponderance of the evidence is against the claim for 
service connection for a chronic ear infection, and that it 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. at 55.

II.  Service Connection for a Skin Condition and Residuals of 
a Snake Bite

Service medical records do show that the veteran was treated 
for a sea snake bite of the left fingertip in October 1967.  
The record shows a two day hospitalization and release at 
that time.  The discharge examination at the time of service 
separation showed no residuals.  Service medical records show 
one episode of 'c. acuminata' related to urethral discharge, 
for which the veteran was self medicated with antibiotics.  

VA skin examination in 1998 showed no residuals of snake 
bite.  The veteran had a rash on the left buttock, it was 
characterized as herpes simplex of the left buttock.  
Although he complained of a rash of the arms and legs, none 
was present.  

VA skin examination in June 2002 revealed no additional 
findings related to the snake bite.  No residuals were 
identified.  The veteran indicated it was another finger that 
was bitten.  Nonetheless, there was no evidence of such a 
bite, or a rash, on the physical examination.  The diagnosis 
was sea snake bite reported by history, no obvious residual; 
intermittent rash by verbal history, without current evidence 
on this examination.  

There is no medical opinion of record indicating that the 
alleged residuals of snake bite or chronic skin condition are 
related to service or that there is a rash related to Agent 
Orange exposure.  VA examinations have failed to establish 
any current disability.  The veteran has not produced any 
medical evidence of such a current disability.  Although the 
veteran argues that a rash could be quiescent in nature, 
there were no findings consistent with recurrent rash.  VA 
examination revealed that there were no neurological or other 
systemic findings consistent with recurrent rash. 

The only evidence of a current disability related to service 
regarding the snake bite is the veteran's contentions.  The 
actual medical evidence does not support the claim.  While 
the veteran is competent to describe the symptoms that he 
experienced, his statements are without significant probative 
value in regard to the issue at hand, as the veteran has not 
been shown to possess the medical training or expertise 
needed to render a competent opinion as to diagnosis or 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Thus, the veteran's personal 
belief that he has a current residual of snake bite, and that 
a relationship exists between the disability and service 
cannot serve to prove that the disability for which the 
veteran claims service connection was incurred in or 
aggravated by service.  The probative medical evidence is 
against his theory.

The preponderance of the evidence is against the claim of 
service connection for residuals of snake bite.  The benefit 
of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the issue.  That doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.

As to the skin condition, inasmuch as herpes simplex is 
shown, this disability was first manifest years following 
service and is not shown to be related to service by 
competent medical evidence.  Again, the only supportive 
evidence is the veteran's assertions, and this is not 
sufficient as to causation.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Finally, there is 
no disease listed as related to Agent Orange exposure.  
38 C.F.R. §§ 3.307, 3.309.  

Thus, the preponderance of the evidence is against the claim 
for a skin disorder or condition, to include as due to Agent 
Orange exposure, and it must be denied.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for a chronic ear infection is denied.

Service connection for residuals of a snake bite is denied.  

Service connection for a recurrent skin disorder, including 
as due to Agent Orange, is denied.  



		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

